       Case 19-03202-bjh Doc 21 Filed 04/24/20           Entered 04/24/20 09:05:54         Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed April 23, 2020
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     IN RE:                              §
     SALMAN IZRAR SANDAL AND             §
     JAVERIA Z. SANDAL,                  §     CASE NO. 19-32479-BJH-7
                                         §
        DEBTOR.                          §
                                         §
     _______________________________________________________________________

                                                   §
     WILLIAM T. NEARY,                             §
     UNITED STATES TRUSTEE,                        §
                                                   §
          PLAINTIFF,                               §       ADVERSARY NO. 19-3202
                                                   §
     v.                                            §
                                                   §
     BOLD CONSULTING                               §
     SERVICES, LLC and                             §
     ZEESHAN AHMAD,                                §       HON. BARBARA J. HOUSER
                                                   §
          DEFENDANTS.                              §



                       Agreed Findings of Fact and Conclusions of Law in Support of Agreed Judgment, page 1
 Case 19-03202-bjh Doc 21 Filed 04/24/20              Entered 04/24/20 09:05:54         Page 2 of 4



  Agreed Findings of Fact and Conclusions of Law in Support of Agreed Judgment as to
                            Bold Consulting Services, LLC

       Before the Court is the agreement of the parties resolving this Adversary Proceeding.

Defendant Bold Consulting Services, LLC has represented to the United States Trustee and to this

Court that In re Salman Izrar Sandal and Javeria Z. Sandal, Case No. 19-32479-BJH-7 is the only

bankruptcy case in which Bold Consulting Services, LLC has acted as a bankruptcy petition

preparer and that Bold Consulting Services, LLC has not acted as a bankruptcy petition preparer

for any other debtor in bankruptcy. Defendant Bold Consulting Services, LLC and Defendant

Zeeshan Ahmad agree not to act as a bankruptcy petition preparer for a period of 180 days after

the date of entry of the Agreed Judgment. Defendant Bold Consulting Services, LLC and

Defendant Zeeshan Ahmad agree that if they act as a bankruptcy petition preparer in the future,

they each will comply with 11 U.S.C. § 110 and all other applicable laws, statutes and rules. Based

upon the agreement of the parties, and the Findings of Fact and Conclusions of Law set forth

below, the Court hereby finds good cause to enter the Agreed Judgment. The Court, therefore,

finds as follows:

       1.       Defendant Bold Consulting Services, LLC acted as a bankruptcy petition preparer

in In re Salman Izrar Sandal and Javeria Z. Sandal, Case No. 19-32479-BJH-7 (the “Sandal

Case”) within the meaning of 11 U.S.C. § 110(a);

       2.      Defendant Bold Consulting Services, LLC failed to comply with 11 U.S.C. §§

110(b)(2)(A), (b)(2)(B) and (h)(2);

       3.      Defendant Bold Consulting Services, LLC has represented to the United States

Trustee and to this Court that the Sandal case is the only bankruptcy case in which Bold Consulting



                    Agreed Findings of Fact and Conclusions of Law in Support of Agreed Judgment, page 2
 Case 19-03202-bjh Doc 21 Filed 04/24/20             Entered 04/24/20 09:05:54         Page 3 of 4



Services, LLC has acted as a bankruptcy petition preparer and that Bold Consulting Services, LLC

has not acted as a bankruptcy petition preparer for any other debtor in bankruptcy;

          4.   In accordance with 11 U.S.C. § 110(j), Defendant Bold Consulting Services, LLC

agrees not to and shall not act as a bankruptcy petition preparer for a period of 180 days from the

date of the entry of the Agreed Judgment;

          5.   If, after the conclusion of the 180-day bar period set forth in the Agreed Judgment,

Defendant Bold Consulting Services, LLC acts as a bankruptcy petition preparer, Defendant Bold

Consulting Services, LLC agrees to and shall comply with 11 U.S.C. § 110 and all other applicable

laws, statutes and rules

          6.   Defendant Bold Consulting Services, LLC received $1,000.00 in fees from Salman

Izrar Sandal and Javeria Z. Sandal (the “Debtors”) in connection with this case;

          7.   Defendant Bold Consulting Services, LLC shall refund to the Debtors the $1,000.00

fee paid to Bold Consulting Services, LLC by the Debtors within fourteen (14) days of the entry

of the Agreed Judgment; and

          8.   In accordance with 11 U.S.C. § 110(l), Defendant Bold Consulting Services, LLC

shall be fined $500.00 for having failed to comply with 11 U.S.C. §§ 110(b)(2)(A), (b)(2)(B) and

(h)(2).

                    ## End of Findings of Fact and Conclusions of Law ###

AGREED:

/s/ Meredyth A. Kippes
Meredyth A. Kippes, for Plaintiff United States Trustee

/s/ Katrina Kershner (by M. Kippes with permission)
Katrina Kershner, for Defendant Bold Consulting Services, LLC


                   Agreed Findings of Fact and Conclusions of Law in Support of Agreed Judgment, page 3
 Case 19-03202-bjh Doc 21 Filed 04/24/20           Entered 04/24/20 09:05:54         Page 4 of 4



Proposed Form of Findings of Fact and Conclusions of Law Prepared By:

Meredyth A. Kippes
Texas State Bar No. 24007882
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1075
meredyth.a.kippes@usdoj.gov




                 Agreed Findings of Fact and Conclusions of Law in Support of Agreed Judgment, page 4
